Case 1:08-cv-00827-LMB-JFA Document 969 Filed 10/24/18 Page 1 of 5 PageID# 20030



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  SUHAIL NAJIM ABDULLAH AL SHIMARI,
  et al.,

                 Plaintiffs,                                 No. 1:08–cv–827 (LMB/JFA)

  v.

  CACI PREMIER TECHNOLOGY, INC.,

                 Defendant.


  CACI PREMIER TECHNOLOGY, INC.,

                 Third-Party Plaintiff,

  v.

  UNITED STATES OF AMERICA,
  and JOHN DOES 1–60,

                 Third-Party Defendants.


                               THE UNITED STATES’ WITNESS LIST

         Third-Party Defendant United States of America respectfully submits the following list of

  potential witnesses for the trial of the above-captioned matter.
Case 1:08-cv-00827-LMB-JFA Document 969 Filed 10/24/18 Page 2 of 5 PageID# 20031



                                             WITNESSES

         1. Plaintiff Suhail Najim Abdullah Al Shimari*

         2. Plaintiff Asa’ad Hamza Hanfoosh Al-Zuba’e*

         3. Plaintiff Salah Hasan Nsaif Jasim Al-Ejaili*

         4. Plaintiff Taha Yaseen Arraq Rashid*

         5. Defendant CACI Premier Technology, Inc.†

         6. Arnold D. Morse†

         7. CACI Interrogator A‡

         8. Army Interrogator B‡

         9. Army Interrogator C‡

         10. Army Interrogator E‡

         11. Army Interrogator F‡

         12. CACI Interrogator G‡

         13. Army Interrogator H‡



  *
          The United States may call Plaintiffs if the need arises. The United States understands
  that Plaintiffs will attempt to testify live at trial. To the extent that one or more of the Plaintiffs
  are permitted to testify by videolink from a location outside of the United States, the United
  States will need, well in advance, the exact location or locations from which they will testify, so
  the State Department can either provide advance notice to its foreign counterparts or otherwise
  follow applicable procedures for obtaining evidence abroad, as is the practice when a sovereign
  takes testimony from an individual in a foreign country. The United States reserves the right to
  seek to present the testimony of these witnesses by deposition if they are, unbeknownst to the
  United States at the present time, unavailable for trial.
  †
         The United States expects to present Defendant CACI Premier Technology, Inc. and
  Arnold D. Morse live at trial.
  ‡
         The United States expects to present the pseudonymous deponents by deposition.
Case 1:08-cv-00827-LMB-JFA Document 969 Filed 10/24/18 Page 3 of 5 PageID# 20032



         14. Army Interrogator I‡

         15. Interpreter K‡

         16. Interpreter M‡

         17. Interpreter N‡

         18. Any other witness designated by Plaintiffs or Defendant CACI Premier Technology,

             Inc., to whom the United States does not object.



         The witness list above reflects only the present status of this litigation. Accordingly, the

  United States reserves the right to amend this list—including eliminating proposed witnesses—

  should further litigative developments warrant.




         Dated: October 24, 2018                    Respectfully submitted,

                                                 G. ZACHARY TERWILLIGER
                                                 United States Attorney

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General, Civil Division

                                                 JAMES G. TOUHEY, JR.
                                                 Director, Torts Branch

                                                 ANTHONY J. COPPOLINO
                                                 Deputy Director, Federal Programs Branch

                                                 RUPERT M. MITSCH
                                                 Assistant Director, Torts Branch

                                                 ADAM G. KIRSCHNER
                                                 ERIC J. SOSKIN
                                                 Senior Trial Counsel, Federal Programs Branch

                                                 ELLIOTT M. DAVIS
Case 1:08-cv-00827-LMB-JFA Document 969 Filed 10/24/18 Page 4 of 5 PageID# 20033



                                      PAUL STERN
                                      JOCELYN KRIEGER
                                      DANIEL D. MAULER
                                      Trial Attorneys, Civil Division
                                      United States Department of Justice

                                           /s/
                                      LAUREN A. WETZLER
                                      Chief, Civil Division
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      2100 Jamieson Ave.
                                      Alexandria, VA 22314
                                      Tel:     (703) 299-3752
                                      Fax:     (703) 299-3983
                                      Email: Lauren.Wetzler@usdoj.gov

                                      Counsel for the United States of America
Case 1:08-cv-00827-LMB-JFA Document 969 Filed 10/24/18 Page 5 of 5 PageID# 20034



                                 CERTIFICATE OF SERVICE

         I certify that on October 24, 2018, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system, which sent a notification of such filing (NEF) to the following

  counsel of record:

         John Kenneth Zwerling
         The Law Offices of John Kenneth Zwerling, P.C.
         114 North Alfred Street
         Alexandria, VA 22314
         jz@zwerling.com

         John F. O’Connor
         Steptoe & Johnson LLP
         1330 Connecticut Ave., N.W.
         Washington, DC 20036
         joconnor@steptoe.com

         William D. Dolan, III
         Law Offices of William D. Dolan, III, PC
         8270 Greensboro Drive, Suite 700
         Tysons Corner, VA 22102
         wdolan@dolanlaw.net


                                                             /s/
                                                    LAUREN A. WETZLER
                                                    Chief, Civil Division
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    2100 Jamieson Ave.
                                                    Alexandria, VA 22314
                                                    Tel:     (703) 299-3752
                                                    Fax:     (703) 299-3983
                                                    Email: Lauren.Wetzler@usdoj.gov
